Citation Nr: 1111654	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  03-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased schedular and/or extraschedular rating for pes planus with hallux abductus and arthritis of the talonavicular joints of the left foot and ankle, currently schedularly evaluated as 20 percent disabling.  

2.  Entitlement to an increased schedular and/or extraschedular rating for pes planus with hallux abductus and arthritis of the talonavicular joints of the right foot and ankle, currently schedularly evaluated as 20 percent disabling.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  

(The issue of entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected disabilities of the feet and ankles, for which the Veteran has appointed a separate attorney, is addressed in a separate appellate decision.)



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1980.  

By its decision of May 14, 2008, the Board of Veterans' Appeals (Board) denied entitlement of the Veteran to schedular evaluations in excess of 20 percent for pes planus of each foot with hallux abductus and arthritis of the talonavicular joints of each foot and ankle.  By the same decision, the Board remanded to the RO through the VA's Appeals Management Center (AMC), the issues of extraschedular entitlement to increased disability evaluations for the aforementioned disorders.  On remand, the AMC delegated a portion of its responsibility to the VA's Remand and Rating Development Team (RRDT) at the VARO in Huntington, West Virginia.  Following attempts by those organizations to complete the requested actions, that portion of the case has been returned to the Board for additional review.  

An appeal of the Board's May 2008 decision followed to the United States Court of Appeals for Veterans Claims (Court) solely with respect to the schedular evaluations assigned for the Veteran's bilateral foot and ankle disorders.  By its memorandum decision of June 2010, the Court vacated the Board's May 2008 decision and remanded same to the Board for further review.  Such action was predicated on the Court's determination that the Board failed to affirmatively state a single Diagnostic Code (DC) under which the disabilities in question were to be rated, its failure to explain the degree of preservice disablement and under what DC that level of disability was subtracted from current disablement, and the Board's failure to provide the Veteran with a VA medical examination despite his incarceration or otherwise properly develop pertinent evidence.  

Notice is taken that in or about November 2010, the Veteran modified his power-of attorney, appointing Daniel G. Krasnegor, Attorney, to represent his interests only as to the issues of increased ratings for bilateral foot and ankle disorders and TDIU entitlement.  Such attorney has subsequently declined to represent the Veteran on any other matters without input from the Veteran, and to this point, no input from the Veteran has been received by the Board.  As indicated above, the issue involving a claim for service connection for peripheral neuropathy remains on appeal, for which representation by a separate attorney is in place; such is addressed in a separate Board decision of the same date.  

This appeal is REMANDED directly to the RO based on representation of the Veteran by an attorney.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's remand instructions, as well as the Veteran's recent allegations of increased severity of the disabilities in question, to include greater use of a wheelchair, the Board will again remand this matter to permit the Veteran to undergo a VA medical examination to address issues raised by this appeal.  38 C.F.R. § 19.9 (2010).  

As for the claims for extraschedular consideration, it is noted that, despite the Board's explicit instructions, the AMC or RRDT did not on remand undertake actions to facilitate compliance with the VA's duty to notify regarding the pending claims for increase involving extraschedular entitlement for service-connected disabilities of the feet and ankles.  Such matters were also not adjudicated by the AMC in its supplemental statement of the case (SSOC) of August 2009.  The failure to accomplish the actions directed by the Board in its May 2008 remand represents a violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order), and the Board is thus compelled to remand this matter for corrective actions.

Among the many submissions of the Veteran on remand are specific references to his recent receipt of medical care at the Limon Correctional Facility in Colorado, as well as his kitchen work at that facility during 2005.  Inasmuch as the most recent medical data from the Limon prison facility date from 2005, efforts on remand to obtain updated medical data, as well as any pertinent records regarding prison work attempted, to include a brief period of kitchen duty in 2005, are found to be advisable.  

Accordingly, this case is REMANDED for the following actions:

1.  Contact the Veteran in writing for the purpose of notifying him of the information and evidence needed to substantiate his claims for increase, both schedular and extraschedular, for bilateral pes planus with hallux abductus and arthritis of the talonavicular joints of the foot and ankle, and his TDIU entitlement.  He should also be reminded that VA will assist him in obtaining pertinent medical or other data to substantiate his claim(s) in the event that provides an authorization for the release of any such data.  

Notice to the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010) should also include an explanation as to the information or evidence needed to establish an extraschedular disability rating.  38 C.F.R. § 3.321(b).  He should also be notified that evidence that may substantiate his claim could include, but not be limited to, employment records referring to any poor job performance stemming from his service-connected foot/ankle disorders and statements from his employer, coworkers, health care providers, family, and friends who have observed the effects of his bilateral foot/ankle disabilities on his ability to operate successfully in a work environment.

Depending upon the Veteran's response, any and all assistance due him must then be provided by VA.

2.  After obtaining authorization from the Veteran, contact the Arkansas Valley Correctional Facility in Crowley, Colorado, and the Limon Correctional Facility in Limon, Colorado, for the purpose of obtaining any and all records of medical treatment for peripheral neuropathy or disorder of the sympathetic nervous system, as well as each foot and ankle, since 2005.  In addition, records compiled since January 2005 regarding the Veteran's assigned work within either prison facility should also be obtained.  Once obtained, all of the foregoing records should be associated with the Veteran's claims folder.  

3.  Thereafter, arrange with the prison officials of the facility where the Veteran is incarcerated to afford him a VA medical examination in order to evaluate the nature and severity of his service-connected disabilities involving bilateral pes planus with hallux abductus and arthritis of the foot and ankle of each lower extremity and to ascertain whether he is unemployable based solely due to service-connected disabilities.  Request that the examiner review the claims file and note whether in fact the claims folder was provided and reviewed.  Such examination should entail the taking of a complete medical history, as well as the conduct of a thorough clinical evaluation and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth

Detailed range of motion testing of each foot and ankle should be undertaken as part of this examination.  In addition, the examiner should note whether there are objective signs of pain, painful motion, weakness, fatigability, and/or incoordination of either foot or of the left ankle which are part and parcel of either disability herein at issue.  The degree of any resulting impairment due to these signs must be quantified in terms of the resulting functional loss.  The additional degree to which range of motion of the feet and ankles is adversely affected must be set forth in degrees.  The examiner should also address whether there would be additional limits on functional ability on repeated use or during flare-ups, if the Veteran describes flare-ups.

The examiner should also determine the nature of the predominant service-connected disability (i.e., pes planus, foot injury, or other disorder) affecting the feet and ankles that existed both prior to service entrance and currently.  

As well, the examiner is asked to offer opinions as to the following:  

(a) Is it at least as likely as not (50 percent or greater degree of probability) that bilateral pes planus with hallux abductus and arthritis of the foot and ankle of each lower extremity, alone, results in a marked interference with the Veteran's ability to obtain and maintain gainful employment?  

(b)  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities, currently bilateral pes planus with hallux abductus and arthritis of the foot and ankle of each lower extremity, alone, preclude all substantially gainful employment (more than marginal employment), without regard to his age? 

Use by the examiner of the at least as likely as not language in responding is required.

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.

A complete rationale for all opinions offered should be provided.  If any requested opinion cannot be provided without resort to speculation that fact and the reasons why that is the case should be fully set forth within the examination report.  In offering such opinions, the VA examiner's reference to specific items in the clinical record would be of considerable assistance.

In the event that arrangements for a clinical examination cannot reasonably be made now or in the immediate 

future, the above-noted directives should be carried out by means of a VA review examination, without actual physical examination of the Veteran.  In that event, the RO should document and associate with the claims file a detailed description of what efforts were made to obtain an examination of the Veteran.  

4.  Lastly, readjudicate the Veteran's entitlement to schedular and extraschedular ratings for his service-connected right and left foot/ankle disabilities, and a TDIU.  Should submission of the matter to the Under Secretary for Benefits or the Director, Compensation and Pension Service under 38 C.F.R. § 3.321(b) be deemed unwarranted, the reasons for this decision should be set forth in detail.  If the decision is adverse to the Veteran, he and his attorney should be issued an appropriate SSOC and be given the opportunity to respond.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


